Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 3 January 1816
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            My dear friend
             Monticello Jan. 3. 16.
          
          A mail left us this morning which carried my letter of Dec. 31. the messenger returning from the post office brings me yours of Dec. 20. requesting the immediate return of your letter to the equinoctial republics. I had just entered on the reading of it, & got to the 10th page: but on the receipt of your letter, as another mail goes out tomorrow morning, and no other under a week, I now inclose it, in the hope you will be able to lend me another copy which shall be safely and speedily returned to you. if mr Correa be with you, be so good as to tell him that I wrote to him by the mail of this morning, covering several letters to him, and not knowing whether he would be in Philadelphia I directed my letter to the care of mr Vaughan, from whom he can have it brought in one day to the Eleutherian mills. the papers by this mail tell us thro’ Fouche that the daughter of Louis XVI is aiming at the crown, the Salic law notwithstanding. the empty acclamations of the populace have turned her head, which I  suspected suspect is modelled more in the form of the mother’s than the reputed father’s. our family all join in affection to you, including even the little Septimia, who retains the recollection and name of the bons-bons & their giver. I salute you as ever with cordial affection & respect.
          Th: Jefferson
        